Exhibit 10.6

 



PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Agreement”) is made as of this 28th day of
September, 2017, between BRANCH BANKING AND TRUST COMPANY, a North Carolina
banking corporation (together with its successors and assigns, “Lender”), and
APPLIED OPTOELECTRONICS, INC., a Delaware corporation (“Company”).

Recitals:

 

Company desires to obtain loans and other financial accommodations from Lender
pursuant to that certain Loan Agreement dated the date hereof (as at any time
amended, restated, supplemented or otherwise modified, the "Loan Agreement") by
and between Company and Lender.

 

Lender is willing to make loans and other financial accommodations to Company
from time to time pursuant to the terms of the Loan Agreement, provided that,
among other things, Company executes this Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company hereby agrees with Lender as follows:

 

1.                   Capitalized terms used herein (including those used in the
Recitals hereto), unless otherwise defined, shall have the meanings ascribed to
them in the Loan Agreement. As used herein, the term "Full Payment" shall mean
full and final payment of the Obligations (as defined in the Security Agreement)
(hereinafter, the "Obligations") and termination of Lender’s financing
arrangements with Company; and the term "UCC" shall mean the Uniform Commercial
Code as in effect from time to time in the State of Texas.

 

2.                    To secure the prompt payment and performance of all of the
Obligations, Company hereby grants, assigns and pledges to Lender, a continuing
security interest in and Lien upon all of the following property of Company,
whether now existing or hereafter created or acquired (the "Patent Collateral"):

 

(a)                the entire right, title and interest of Company in and to the
patent applications and patents listed in Exhibit A attached hereto (as the same
may be amended from time to time), and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof, including, without
limitation, the right to sue for past, present and future infringements and
rights corresponding thereto throughout the world (all of the foregoing being
herein collectively referred to as the "Patents"); and

 

(b)                all proceeds of the foregoing (such as, by way of example,
license royalties and proceeds of infringement suits).

 

3.                   Company covenants with and warrants to Lender that:

 

(a)                The Patents are subsisting and have not been adjudged invalid
or unenforceable, in whole or in part;

 

(b)                Company is now and shall continue to be the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each of the Patents, free and clear of any Liens;

 

 

 

 

 



 1 

 

 

(c)                Company has the unqualified right to enter into this
Agreement and perform its terms; and

 

(d)                Company has used, and will continue to use for the duration
of this Agreement, proper statutory notice in connection with its use of the
Patents and has made, and will continue to make all appropriate filings with the
United States Patent and Trademark Office and any applicable foreign filing
offices to maintain the Patents in existence, including, without limitation,
filing all necessary documents with the United States Patent and Trademark
Office and any applicable foreign filing offices for each Patent to maintain it
without loss of protection therefor.

 

4.                   Until Full Payment of all of the Obligations, Company shall
not enter into any license agreement relating to any of the Patents with any
Person except non-exclusive licenses to customers, vendors, suppliers, agents or
other service providers of Company in the regular and ordinary course of
Company's business as presently conducted and for reasonable and customary
compensation, and shall not become a party to any agreement with any Person that
is inconsistent with Company's obligations under this Agreement.

 

5.                   If, before Full Payment of all of the Obligations, Company
shall obtain rights to any new patentable inventions, or become entitled to the
benefit of any patent application or patent for any reissue, division,
continuation, renewal, extension or continuation-in-part of any Patent or any
improvement on any Patent, the provisions of paragraph 2 shall automatically
apply thereto and Company shall give to Lender prompt notice thereof in writing.

 

6.                   Company irrevocably authorizes and empowers Lender to
modify this Agreement by amending Exhibit A to include any future patents and
patent applications under paragraph 2 or paragraph 5 hereof.

 

7.                   Company hereby grants to Lender and its employees the
visitation, audit, and inspection rights with respect to Company and the Patent
Collateral as set forth in Section DD.06(b) of Schedule DD to the Loan
Agreement.

 

8.                   At any time that an Event of Default exists, Lender shall
have, in addition to all other rights and remedies given it by this Agreement
and the other Loan Documents, all rights and remedies of a secured party under
the UCC and all other rights and remedies under applicable law. Without limiting
the generality of the foregoing, Lender may immediately, without demand of
performance and without other notice (except as described in the next sentence,
if required by applicable law) or demand whatsoever to Company, each of which
Company hereby expressly waives, and without advertisement (except as otherwise
provided by applicable law), collect directly any payments due Company in
respect of the Patent Collateral, or sell at public or private sale or otherwise
realize upon the whole or from time to time any of the Patent Collateral, or any
interest that Company may have therein. Company hereby agrees that ten (10) days
notice to Company of any public or private sale or other disposition of any of
the Patent Collateral shall be reasonable notice; provided, however, that no
notice shall be required hereunder if not otherwise required by applicable law.
At any such sale or disposition, Lender may, to the extent permitted by
applicable law, purchase the whole or any part of the Patent Collateral sold,
free from any right of redemption on the part of Company, which right Company
hereby waives and releases. After deducting from the proceeds of such sale or
other disposition of the Patent Collateral all reasonable costs and expenses
incurred by Lender in enforcing its rights hereunder (including, without
limitation, all reasonable attorneys' fees), Lender shall apply the remainder of
such proceeds to the payment of the Obligations, in such order or manner as may
be authorized or required by the Loan Agreement. Any remainder of the proceeds
after Full Payment of all of the Obligations shall be paid over to Company. If
any deficiency shall arise, Company shall remain liable therefor.

 

 

 



 2 

 

 

9.                   Company hereby makes, constitutes and appoints Lender, and
any officer or agent of Lender as Lender may reasonably select, as Company's
true and lawful attorney-in-fact, with full power to do any or all of the
following if an Event of Default with respect to Company shall exist: to endorse
Company's name on all applications, documents, papers and instruments necessary
for Lender to continue the maintenance of or to use the Patents, or to grant or
issue any exclusive or nonexclusive license under the Patents to any other
Person, or to assign, pledge, convey or otherwise transfer title in or dispose
of any Patent Collateral to any other Person. Company hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof. This power
of attorney, being coupled with an interest, shall be irrevocable until Full
Payment of all of the Obligations, upon which time such power of attorney will
automatically terminate (unless sooner terminated by the parties).

 

10.                 Any and all reasonable fees, costs and expenses, of whatever
kind or nature, (including, without limitation, reasonable attorneys' fees and
legal expenses) incurred by Lender in connection with the preparation of this
Agreement and any other documents relating hereto and the consummation of this
transaction, the filing or recording of any documents (including, without
limitation, all taxes in connection therewith) with the United States Patent and
Trademark Office or in other public offices, the payment or discharge of any
taxes, counsel fees, maintenance fees or Liens, or otherwise, in protecting,
maintaining and preserving any Patent Collateral or in defending or prosecuting
any actions or proceedings arising out of or related to any Patent Collateral,
shall be borne and paid by Company (it being the intent of Company and Lender
that Company shall be responsible for the payment of all sums, fees, costs and
expenses, including, without limitation, all maintenance fees payable with
respect to the Patents) or, if paid by Lender in its sole discretion, shall be
reimbursed by Company to Lender on demand by Lender and until so paid shall be
added to the principal amount of the Obligations and shall bear interest at the
Default Rate then applicable to the Line of Credit.

 

11.                 Company shall use its commercially reasonable efforts to
detect any infringers of the Patents and shall notify Lender in writing of
material infringements detected. Company shall have the duty, through counsel
reasonably acceptable to Lender, to prosecute diligently any patent application
for a Patent pending as of the date of this Agreement or thereafter until Full
Payment of all of the Obligations, to make application on unpatented but
patentable inventions (subject to Company's reasonable discretion in the
ordinary course of business, or, during the existence of an Event of Default,
promptly upon Lender's request), to file and prosecute opposition and
cancellation proceedings, to file and prosecute lawsuits to protect each Patent
and to do any and all acts that are reasonably deemed necessary or desirable by
Lender to preserve and maintain all rights in patent applications for each
Patent, unless in any such case Company has determined that such Patent is no
longer material to the conduct of its business.. Any expenses incurred in
connection with such an application or proceedings shall be borne by Company.
Company shall not abandon any pending patent application or Patent, without the
prior written consent of Lender, unless Company has determined that such patent
application or Patent is no longer material to the conduct of its business.

 

12.                 Notwithstanding anything to the contrary contained in
paragraph 11 hereof, Lender shall have the right, at any time that an Event of
Default exists, but shall in no way be obligated, to bring suit in its own name
to enforce the Patents and any license hereunder, or to defend any suit or
counterclaim in its own name to protect any Patents or license hereunder, in
either of which events Company shall at the request of Lender do any and all
lawful acts (including bringing suit) and execute any and all proper documents
required by Lender in aid of such enforcement or defense and Company shall
promptly, upon demand, reimburse and indemnify Lender for all reasonable costs
and expenses incurred by Lender in the exercise of its rights under this
paragraph 12.

 

 

 

 

 



 3 

 

 

13.                  If Company fails to comply with any of its obligations
hereunder and at the time of such failure or as a result thereof an Event of
Default exists, then to the extent permitted by applicable law, Lender may
discharge such obligations in Company's name or in Lender's name, in Lender's
sole discretion, but at Company's expense, and Company agrees to reimburse
Lender in full for all reasonable expenses, including, without limitation,
reasonable attorneys' fees, incurred by Lender in prosecuting, defending or
maintaining the Patents or Lender's interest therein pursuant to this Agreement.

 

14.                 No course of dealing between Company and Lender, nor any
failure to exercise, nor any delay in exercising, on the part of Lender, any
right, power or privilege hereunder or under any of the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
future exercise thereof or the exercise of any other right, power or privilege.

 

15.                 All of Lender's rights and remedies with respect to the
Patent Collateral, whether established by this Agreement or any of the other
Loan Documents, or by any other agreements or by applicable law, shall be
cumulative and may be exercised singularly or concurrently.

 

16.                 The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid and unenforceable, in whole or in
part, in any jurisdiction, the same shall be deemed severed herefrom and shall
not in any manner affect such clause or provisions in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction.

 

17.                 This Agreement, together with the other Loan Documents,
constitutes and expresses the entire understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings, inducements or conditions, whether express or implied, oral or
written. This Agreement is subject to modification only by writing signed by the
parties, except as provided in paragraph 6 hereof.

 

18.                  The benefits and burdens of this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of Lender and upon
the successors and permitted assigns of Company. Company shall not assign its
rights or delegate its rights or assign its duties hereunder without the prior
written consent of Lender.

 

19.                 Company hereby waives notice of Lender's acceptance hereof.

 

20.                 This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas.

 

21.                 To the fullest extent permitted by applicable law, Company
and Lender each waives the right to trial by jury in any action, suit,
proceeding or counterclaim of any kind arising out of or related to this
Agreement or the Patent Collateral.

 

22.                  Upon Full Payment, Lender shall execute and deliver to
Company, at Company’s request and at Company’s expense, all releases,
termination statements, and other instruments as may be necessary or proper to
release or reflect the release of Lender’s security interest in the Patent
Collateral, including all documentation necessary to reflect such release in the
United States Patent and Trademark Office.

 

 

[Remainder of page intentionally left blank; signatures appear on following
pages.]

 

 

 

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first written above.

 

 

 

  APPLIED OPTOELECTRONICS, INC.   (“Company”)           By: /s/ Stefan
Murry                                  Name: Stefan Murry   Title: Chief
Financial Officer           Accepted:       BRANCH BANKING AND TRUST   COMPANY  
(“Lender”)           By: /s/ Brannon E. Fitch                          Name:
Brannon E. Fitch   Title: SVP



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 



EXHIBIT A

 

Patents

 

 

 

Patent Name

Registration/Application Number Registration/Application Date

Aligning and directly optically coupling photodetectors to optical demultiplexer
outputs in a multichannel receiver optical subassembly

9,703,054

July 11, 2017

Wavelength-selectable laser device providing spatially-selectable wavelength(S)

9,698,567

July 4, 2017

Multi-channel transmitter optical subassembly (TOSA) with an optical coupling
receptacle providing an off-center fiber

9,696,503

July 4, 2017

System, method and fixture for performing both optical power and wavelength
measurements of light emitted from a laser diode

9,685,757

June 20, 2017

Techniques for reducing ingress of foreign matter into an optical subassembly

9,684,141

June 20, 2017

Pluggable optical transceiver module

9,671,582

June 6, 2017

Coaxial transmitter optical subassembly (TOSA) with cuboid type to laser package
and optical transceiver including same

9,614,620

April 4, 2017

Test fixture with thermoelectric cooler and spring-operated holding pin

9,606,145

March 28, 2017 Pluggable optical transceiver module

9,523,826

December 20, 2016

 

 

 

 

 

 

 



 6 

 

 

 

Aligning and directly optically coupling photodetectors to optical demultiplexer
outputs in a multichannel receiver optical subassembly

9,509,433

November 29, 2016

Laser array mux assembly with external reflector for providing a selected
wavelength or multiplexed wavelengths

9,502,858

November 22, 2016

Extended cavity fabry-perot laser assembly capable of high speed optical
modulation with narrow mode spacing and WDM optical system including same

9,479,280

October 25, 2016

Multi-channel optical transceiver module including thermal arrayed waveguide
grating multiplexer and athermal arrayed waveguide grating demultiplexer

9,479,259

October 25, 2016

Monitoring a multiplexed laser array in an optical communication system

9,455,782

September 27, 2016 Optical coupling element and optical module having the same

9,448,372

September 20, 2016

Multi-channel optical transceiver module including dual fiber type direct link
adapter for optically coupling optical subassemblies in the transceiver module

9,448,367

September 20, 2016

Optical networking unit (ONU) packaging

9,432,122

August 30, 2016

Scribe etch process for semiconductor laser chip manufacturing

9,356,422

May 31, 2016

Semiconductor laser diode with integrated heating region

9,343,870

May 17, 2016

Optically matched laser array coupling assembly for coupling laser array to
arrayed waveguide grating

9,341,774

May 17, 2016

 

 

 

 

 

 



 7 

 

 

Thermally isolated multi-channel transmitter optical subassembly and optical
transceiver module including same

9,306,671

April 5, 2016

Laser transceiver with improved bit error rate

9,236,949

January 12, 2016

Thermally shielded multi-channel transmitter optical subassembly and optical
transceiver module including same

9,236,945

January 12, 2016

Method and system for alignment of photodetector array to optical demultiplexer
outputs

9,225,428

December 29, 2015

Filtered laser array assembly with external optical modulation and WDM optical
system including same

9,214,790

December 15, 2015

Reducing cross-modulation in multichannel modulated optical systems

9,191,111

November 17, 2015

Multi-channel optical transceiver module including dual fiber type direct link
adapter for optically coupling optical subassemblies in the transceiver module

9,170,383

October 27, 2015

External cavity laser array system and WDM optical system including same

9,160,455

October 13, 2015

Heated laser package with increased efficiency for optical transmitter systems

9,083,468

July 14, 2015

Compact multi-channel optical transceiver module

9,039,303

May 26, 2015

Wavelength-selectable laser device and apparatus and system including same

9,002,214

April 7, 2015

 

 

 

 

 

 




 8 

 

 

Temperature controlled multi-channel transmitter optical subassembly and optical
transceiver module including same

8,995,484

March 31, 2015

Receptacle diplexer

8,899,846

December 2, 2014

Distortion compensation circuit including tunable phase path

8,891,974

November 18, 2014

Temperature controlled multi-channel transmitter optical subassembly and optical
transceiver module including same

8,831,433

September 9, 2014

Laser mux assembly for providing a selected wavelength

8,818,208

August 26, 2014

Optical transceiver including optical fiber coupling assembly to increase usable
channel wavelengths

8,805,191

August 12, 2014

Laser package including semiconductor laser and memory device for storing laser
parameters

8,787,772

July 22, 2014

Distortion compensation circuit including one or more phase invertible
distortion paths

8,718,489

May 6, 2014

System and method for distortion compensation including configureable delay

8,670,675

March 11, 2014

Optical transceiver that maintains a bend diameter of an internal optical fiber
and method of assembling same

8,655,183

February 18, 2014

System and method for distortion compensation in response to frequency detection

8,606,116

December 10, 2013 Network timing

8,406,631

March 26, 2013

 

 

 

 

 

 

 




 9 

 

 

Systems and methods for reducing clipping in multichannel modulated optical
systems

8,358,937

January 22, 2013

Reducing cross-modulation in multichannel modulated optical systems

8,320,773

November 27, 2012

Systems and methods for reducing clipping in multichannel modulated optical
systems

8,165,475

April 24, 2012

Reducing cross modulation in multichannel modulated optical systems with
anti-clipping

8,165,474

April 24, 2012

Quad-port optical module with pass-through and add/drop configuration

8,126,329

February 28, 2012

Distortion compensation circuit and method based on orders of time dependent
series of distortion signal

8,121,493

February 21, 2012

Gain-coupled distributed feedback semiconductor laser including first-order and
second-order gratings

8,121,170

February 21, 2012

Fixture for securing optoelectronic packages for wire and/or component bonding

8,091,876

January 10, 2012

Thermoelectric cooler controller

8,079,222

December 20, 2011

Distortion compensation circuit including one or more phase invertible
distortion paths

8,073,340

December 6, 2011

Photosensor operating point

8,055,138

November 8, 2011

Position finding system and method for use in aligning laser device with an
optical fiber

8,045,164

October 25, 2011

 

 

 

 

 

 

 

 

 





 10 

 

 

Clipping correction system and method for correcting clipped signals in a
receiver

7,978,985

July 12, 2011

Predistortion circuit including distortion generator diodes with adjustable
diode bias

7,925,170

April 12, 2011

Pluggable form factor release mechanism

7,766,686

August 3, 2010

Distributed feedback semiconductor laser including wavelength monitoring section

7,627,012

December 1, 2009

Complex-coupled distributed feedback semiconductor laser

7,583,719

September 1, 2009

Laser drive circuit and method providing high limit clipping corresponding to
low limit clipping in a laser

7,573,923

August 11, 2009

Distributed feedback laser with improved optical field uniformity and mode
stability

7,542,503

June 2, 2009

Coaxial optoelectronic device separation apparatus and method

7,519,260

April 14, 2009

Modular laser package system

7,478,955

January 20, 2009

System and method for securing optoelectronic packages for mounting components
at a mounting angle

7,468,286

December 23, 2008

Method and apparatus for coupling a laser to a fiber in a two-lens laser system

7,226,218

June 5, 2007

Method for fabricating a VCSEL with ion-implanted current-confinement structure

7,026,178

April 11, 2006

Assembly with tapered, threaded ferrule housing for improved alignment of fiber
with laser

7,010,013

March 7, 2006

 

 

 

 

 

 

 

 

 



 11 

 

 

Method and apparatus for reducing specular reflections in semiconductor lasers

7,010,012

March 7, 2006

Optically-pumped multiple-quantum well active region with improved distribution
of optical pumping power

6,859,481

February 22, 2005

VCSEL with antiguide current confinement layer

6,795,478

September 21, 2004

Multiple reflectivity band reflector

6,788,466

September 7, 2004

VCSEL with heat-spreading layer

6,782,019

August 24, 2004

VCSEL assembly with edge-receiving optical devices

6,765,948

July 20, 2004

Multiple reflectivity band reflector with non-uniform profile and laser system
employing same for laser wavelength monitoring

6,765,939

July 20, 2004

Laser having multiple reflectivity band reflector

6,763,053

July 13, 2004

Method and system employing multiple reflectivity band reflector for laser
wavelength monitoring

6,763,046

July 13, 2004

Alternative substrates for epitaxial growth

6,746,777

June 8, 2004

Housing for passively aligning an optical fiber with a lens

6,736,550

May 18, 2004

Planar lightwave circuit for conditioning tunable laser output

6,735,224

May 11, 2004

Modified distributed bragg reflector (DBR) for vertical cavity surface-emitting
laser (VCSEL) resonant wavelength tuning sensitivity control

6,724,796

April 20, 2004

 

 

 

 

 

 

 

 



 12 

 

 

Tunable vertical-cavity surface-emitting laser with tuning junction

6,697,413

February 24, 2004

Patterned phase shift layers for wavelength-selectable vertical cavity
surface-emitting laser (VCSEL) arrays

6,696,307

February 24, 2004

Optical fiber with mirror for semiconductor laser

6,669,367

December 30, 2003

Method and apparatus for demounting workpieces from adhesive film

6,652,707

November 25, 2003

Method for fabricating single-mode DBR laser with improved yield

6,638,773

October 28, 2003

Overlapping wavelength-tunable vertical cavity surface-emitting laser (VCSEL)
arrays

6,636,544

October 21, 2003

Vertical-cavity surface-emitting laser with metal mirror and method of
fabrication of same

6,611,543

August 26, 2003

Single-mode DBR laser with improved phase-shift section

6,608,855

August 19, 2003

Double heterostructure photodiode with graded minority-carrier blocking
structures

6,603,184

August 5, 2003

Method and apparatus for polarizing light in a VCSEL

6,560,265

May 6, 2003

Spatially coherent surface-emitting, grating coupled quantum cascade laser with
unstable resonance cavity

6,560,259

May 6, 2003

Vertical-cavity surface-emitting laser with bottom dielectric distributed bragg
reflector

6,549,556

April 15, 2003

 

 

 

 

 

 

 

 

 



 13 

 

 

Multispectral radiation detectors using strain-compensating superlattices

6,455,908

6,455,908

September 24, 2002

Compliant universal substrates for optoelectronic and electronic devices

6,406,795

June 18, 2002 Tunable fiber fabry-perot surface-emitting lasers

6,263,002

June 17, 2001

Modular laser package system and associated methods

7,290,943

November 6, 2007

Tunable laser with multiple in-line section

13/916,652

June 13, 2013

Monitoring nad controlling temperature across a laser array in a transmitter
optical subassembly (TOSA) package

14/295,459

June 4, 2014

Tunable laser with multiple in-line section including sampled gratings

14/551,353

November 24, 2014

Two-section semiconductor laser with modulation-independent grating section to
reduce chirp

14/590,456

January 6, 2015

Tunable laser including parallel lasing cavities with a common output

14/661,772

March 18, 2015

Multichannel receiver optical subassembly with improved sensitivity

14/665,639

March 23, 2015

Multi-channel transmitter optical subassembly (TOSA) with opposing placement of
transistor outline (TO) can laser packages

14/837,993

August 27, 2015

Receiver optical subassembly (ROSA) housing with sidewall receptacle to provide
electrical isolation between an adjacent transmitter optical subassembly (TOSA)
in a transceiver housing

14/838,017

August 27, 2015

 

 

 

 

 

 

 



 14 

 

 

Optical filter sub-assembly cartridge for use in a receiver optical subassembly
(ROSA) housing

14/974,492

December 18, 2015

Optical transceiver assembly including thermal dual arrayed waveguide grating

14/983,773

December 30, 2015

Techniques for reducing the footprint of a multi-channel transmitter optical
subassembly (TOSA) within an optical transceiver housing

15/204,174

July 7, 2016

Optical component assembly having a keyed structure for ensuring proper
insertion orientation within an optical subassembly

15/241,979

August 19, 2016

 

 

 

 

 

 

 

 

 

 

 

 



 15 

 

